Title: Abigail Adams to John Adams, 4 March 1799
From: Adams, Abigail
To: Adams, John


          
            March 4th 1799—
          
          I have been informd to day, that a paper from N york the daily advertizer was received in Town on saturday night, which states that the Senate have refused to concur in the nomination of mr Murrey, and congratulating the public upon it, that the Senate have offerd their Reasons, which are promised in the next Paper; We are told that [“]in a multitude of Counsellors their is safety”
          I cannot but own, that this intelligence has given me much pain and anxiety; and I shall not feel less, untill I hear from you;
          I should regreet indeed if a Majority of the Senate should become the dupes of intrigue be it as it will, each have excercised the powers given them by the constitution—and time will discover, who is right & who is wrong:
          I am as ever your
          
            A A
          
        